Mr. Chief Justice Teller
delivered the opinion of the court.
Plaintiff in error was plaintiff in an action against defendant in error to recover upon a contract signed by the defendant in error, which was connected with a promis*308sory note, executed by the defendant and two others, to the order of the plaintiff.
In an action upon the note, it was determined, in the case of Whitescarver v. Waldo, 69 Colo. 356, 194 Pac. 618, that defendant was not liable on the note, and the contract here in suit was referred to as possibly creating a different liability, and, if so, it must be upon a consideration. In this action, the court, having heard evidence, found that there was no independent consideration for the contract in suit, and accordingly gave judgment for the defendant. The only question before the court being as to a consideration for the contract, the court having heard evidence upon that issue, and having found upon it, no reason is given why this court should not accept those findings.
The judgment must therefore be affirmed and it is so ordered.
Mr. Justice Whitford and Mr. Justice Denison concur.